Citation Nr: 9920871	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
gunshot wound, lateral aspect and anterior surface, left 
elbow, Muscle Group VII.  

2.  Entitlement to an evaluation in excess of 20 percent for 
gunshot wound, scar, posterior left chest wall, Muscle Group 
II.  

3.  Entitlement to an evaluation in excess of 10 percent for 
malunion of the ulnar, left.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to September 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota. 


FINDINGS OF FACT

1.  Gunshot wound, lateral aspect and anterior surface, left 
elbow, Muscle Group VII is severe.   

2.  Gunshot wound, scar, posterior left chest wall, Muscle 
Group II is no more than moderate.

3.  Malunion of the ulnar, left, results in symptoms 
analogous to flexion limited to 90 degrees.    


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for gunshot wound, lateral aspect and anterior surface, left 
elbow, Muscle Group VII have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4,73, 
Diagnostic Code 5307 (1998 & 1997).

2.  The criteria for an evaluation in excess of 20 percent 
for gunshot wound, scar, posterior left chest wall, Muscle 
Group II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5302 
(1998 & 1997).

3.  The criteria for a 20 percent evaluation for malunion of 
the ulnar, left,  have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that, while in service, the 
veteran was injured in December 1944 when accidentally shot 
by another soldier.  The veteran's wounds included (1) a 
perforating gunshot wound of the left elbow, with an entrance 
wound in the anteromedial aspect and an exit wound in the 
posterolateral aspect; (2) a compound comminuted fracture of 
the proximal end of the left ulna; and (3) a laceration of 
the left lower chest wall.  In September 1945, service 
connection was granted for residuals, gunshot wounds, abdomen 
and left forearm, which were assigned a 50 percent 
convalescent rating.  In an August 1948 decision, the Board 
addressed the proper evaluation of the veteran's injuries, 
following the termination of the convalescent rating in March 
1946.  The veteran's disabilities were rated as gunshot wound 
scars, severe, lateral aspect and anterior lateral surface 
left elbow, Group VII, evaluated as 20 percent disabling as 
of March 1946 and as 30 percent disabling as of April 1946; a 
gunshot wound scar, posterior left chest wall, moderate, 
Group II, evaluated as 10 percent disabling as of March 1946 
and as 20 percent disabling as of April 1946; and a malunion 
of the ulna, with bad alignment, left, evaluated as 10 
percent disabling as of March 1946.  The evaluations of the 
veteran's disabilities have since remained unchanged. 

The Board observes that criteria governing the rating of 
muscle injuries were changed during the pendency of this 
appeal.  See 62 Fed. Reg. 30235-30240 (1997).  Where the law 
or regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

I.  Gunshot Wound Left Elbow, Muscle Group VII

Gunshot wound, lateral aspect and anterior surface, left 
elbow, Muscle Group VII, is evaluated as 30 percent disabling 
under diagnostic code 5307.  Whether one applies the current 
diagnostic criteria or those in effect prior to 1997, a 
severe injury of the non-dominant extremity warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic 5307 (1998 
& 1997).  Service medical records reflect that the veteran's 
injury involved an entrance wound and an exit wound and 
resulted in a compound comminuted fracture.  Although the 
veteran's injury is severe, the schedular criteria do not 
offer a basis for a higher evaluation for muscle injuries.

Treatment records suggest the presence of neurological 
complaints, and the Board has considered the possibility of a 
higher rating under the diagnostic codes pertinent to 
neurological impairment.  In December 1995, the veteran 
complained of left elbow numbness and the impression was left 
ulnar neuropathy.  A March 1996 entry also reflects an 
assessment of ulnar nerve neuropathy, and an April 1996 entry 
makes reference to radiculopathy.  A November 1996 letter 
from a private physician reflects complaints of numbness and 
decreased sensation in the ring and small finger.  

A March 1997 entry reflects complaints of numbness associated 
with the third, fourth and fifth fingers and left forearm, 
with some weakness in left hand grip and radiculopathy.  An 
April 1997 MRI (magnetic resonance imaging) report reflects 
mild neural stenosis greater on the left than the right.  A 
January 1998 entry notes the presence of left elbow pain and 
decreased sensation in the small and ring fingers over the 
previous four years.  The veteran indicated at that time that 
he experienced forearm numbness since the gunshot wound in 
1945, but that the finger numbness and weakness in the hand 
were new.  

A March 1998 letter from a private physician reflects that 
the veteran was evaluated in December 1997 and that he 
demonstrated symptoms that included atrophy and decreased 
sensation of the fourth and fifth digits.  The author of that 
letter indicated that the veteran had much less strength on 
the left than the right with marked atrophy and that the 
veteran should have an EMG (electromyography) to confirm the 
site of entrapment and transposition of the ulnar nerve.  An 
April 1998 EMG report revealed chronic left C7, C8 
radiculopathy with mild non-localized superimposed left ulnar 
neuropathy.  

Severe paralysis of the ulnar nerve in a minor extremity 
warrants a 30 percent evaluation.  A higher evaluation of 50 
percent is not available unless paralysis is complete.  
38 C.F.R. § 4.124a.  The extent to which the veteran's neural 
complaints are attributable to his service-connected injuries 
is questionable given the sizable evidence that the major 
component of his left extremity complaints are the result of 
cervical radiculopathy.  However, even assuming that the 
neurological complaints are attributable to his in service 
injury they do not appear to approach a level that would 
warrant their characterization as severe and certainly do not 
result in complete paralysis.  

As observed by the RO, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  Assuming that the 
neurological complaints in question are related to the 
veteran's injuries in service, they involve the same part of 
the body affected by the muscle group for which service 
connection is in place.  The neurological complaints 
affecting the forearm and the hand, as such, do not warrant a 
separate rating and because they are not sufficiently severe 
to warrant a higher rating that the 30 percent evaluation 
already in place for the veteran's muscle injury, the rating 
schedule does not offer a basis for an increased evaluation. 


II.  Gunshot Wound Left Chest Wall, Muscle Group II

Gunshot wound, scar, posterior left chest wall, Muscle Group 
II, is evaluated as 20 percent disabling under diagnostic 
code 5302.  Injuries to Muscle Group II involving the non-
dominant side warrant a 20 percent evaluation, both if 
moderate and if moderately severe.  They warrant a 30 percent 
evaluation if severe.  38 C.F.R. § 4.73, Diagnostic Code 5302 
(1998 & 1997).   

Prior to the 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention is first given to the deeper structures 
injured (bones, joints, and nerves).  "A through and through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile." Entitlement to a rating of severe 
grade, generally, is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 
(1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue and 
fatigue-pain after use.  Objective findings should include a 
relatively small scar with signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56(b) (1997).  

In order to be characterized as moderately severe a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (1998).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss deep fascia, muscle substance, or 
normal firm resistance  of muscles compared with sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (1998).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  Nevertheless, whether 
one utilizes the revised rating criteria or those in effect 
prior to the 1997 revision, the results in this case are the 
same.  In this respect, the evidence reveals the presence of 
a gunshot wound of the left elbow that is severe and a 
gunshot wound of the left chest wall that is no more than 
moderate.  

Service medical records document the presence of a laceration 
wound of the left chest wall characterized in December 1944 
as moderately severe.  In January 1945, the chest wound was 
closed with silk.  Examination in March 1945 revealed a large 
12 centimeter by two centimeter scar of the left posterior 
chest.  The wound was healed, and the veteran's general 
condition generally was good.  The veteran's laceration wound 
was characterized in different entries as severe, moderately 
severe, and moderate.  Subsequent to the veteran's separation 
from service, an examination in March 1946 revealed scars of 
the posterior left chest and elbow characterized as well-
healed and non-symptomatic.  X-ray examination at that time 
revealed multiple minute metallic fragments apparently in the 
soft tissues of the chest wall.  

The veteran underwent a VA orthopedic examination in January 
1997.  The veteran at that time complained of pain that he 
indicated felt like threads breaking when the tissues 
associated with the scar are stretched.  Examination revealed 
a 17 centimeter mildly invaginated non-keloid non-tender scar 
of the left lateral mid thoracic area with mild adherence to 
the tissues underneath the surface of the scars upon 
elevation and adduction of the left shoulder.  

The evidence does not suggest an injury that is more than 
moderate.  Service medical records are not wholly consistent 
in this respect with regard to the characterization of the 
original injury, characterization of the veteran's initial 
injury ranging from moderate to severe.  The Board does not, 
in any event, treat these characterizations as dispositive.  
Treatment records from service do not reflect the presence of 
a through and through injury or of involvement of a fracture 
or infection.  Although service medical records document 
limitation of motion of the elbow, they do not document 
limitation of motion associated with the shoulder or 
otherwise associated with Muscle Group II.  The lack of any 
indication of limitation of use of the shoulder during the 
March 1946 examination further suggests that the veteran's 
original injury is best characterized as moderate.  

More recent findings suggest that the veteran's disability 
continues to be no more than moderate.  The veteran 
complained at his hearing in March 1998, consistent with 
complaints articulated during the most recent VA examination, 
of what he characterized as a feeling like the breaking of 
threads when utilizing the affected muscle group by raising 
his arm above shoulder level.  However, the veteran also 
indicated that the motion did not result in pain and did not 
contend that, as a result of the symptomatology in question, 
he was restricted in the ability to use his arm.  The 
residuals of the veteran's injury, as such, do not warrant a 
higher rating for injury to Muscle Group II.  

III.  Malunion of the Left Ulnar

Malunion of the ulnar, left, is evaluated as 10 percent 
disabling under diagnostic code 5211.  Impairment of the ulna 
of the minor extremity, with nonunion in the upper half, 
warrants a 10 percent evaluation if characterized by 
malunion, a 20 percent evaluation if characterized by 
nonunion without loss of bone substance or deformity or if in 
the lower half, and a 30 percent evaluation if characterized 
by loss of bone substance or marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211.  A VA examination in January 
1997, however, revealed that no malunion was present.  

Service medical records document limitation of motion 
associated with the fracture of the left elbow, and the Board 
has considered a higher evaluation under criteria pertaining 
to limitation of motion, based upon current treatment records 
that reflect the presence of some limitation in flexion and 
extension of the left arm.  Limitation of flexion of a minor 
extremity warrants a 10 percent evaluation if limited to 100 
degrees, a 20 percent evaluation if limited to 90 degrees, 
and a 30 percent evaluation if limited to 55 degrees; 
limitation of extension warrants a 10 percent evaluation if 
limited to 45 degrees, a 20 percent evaluation if limited to 
75 degrees, and a 30 percent evaluation if limited to 100 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  
Also a 20 percent evaluation is warranted if forearm flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Moreover, 
the VA's regulations, under 38 C.F.R. §§ 4.40 and 4.45, 
recognize that functional loss of a joint may be result from 
pain on motion or use, when supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), and 
38 C.F.R. § 4.59 (addressing the evaluation of arthritis and 
recognizing that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation).  

A November 1996 letter from a private physician reflects 
complaints of limitation of motion and pain, with range of 
motion on the left side from 35 to 115 degrees.  That letter 
reflects that pronation was full and that supination was 
present to 85 degrees.  A January 1997 examination report 
documents flexion to 112 degrees and extension to 37 degrees, 
as well as the presence of facial grimacing with the range of 
motion.  Treatment records from January 1998 and October 1996 
reflect range of motion from 30 to 100 degrees in 1998 and 
from 30 to 70 degrees in 1996.

The Board finds that the overall level of impairment 
demonstrated by the various examinations is best represented 
by a 20 percent rating, based upon limitation of motion of 
the left elbow.  The recent VA examination and the November 
1996 letter suggest limitation approximating a 10 percent 
evaluation.  However, the veteran has also articulated 
complaints of pain that may further limit the function of the 
elbow.  The Board observes that the limitation of flexion 
apparently demonstrated in October 1996 is, standing alone, 
sufficient to warrant a 20 percent evaluation.  In light of 
the veteran's complaints of pain and the holding of DeLuca, 
the veteran's overall disability at this point is best 
characterized by a 20 percent rating.  


ORDER

A claim for an increased evaluation for gunshot wound, 
lateral aspect and anterior surface, left elbow, Muscle Group 
VII, currently evaluated as 30 percent disabling, is denied.

A claim for an increased evaluation for gunshot wound, scar, 
posterior left chest wall, Muscle Group II, currently 
evaluated as 20 percent disabling, is denied. 

A 20 evaluation for malunion of the ulnar, left, is granted, 
subject to the provisions governing the award of monetary 
benefits.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

